
	
		III
		110th CONGRESS
		2d Session
		S. RES. 486
		IN THE SENATE OF THE UNITED STATES
		
			March 14 (legislative
			 day, March 13), 2008
			Mr. Bingaman (for
			 himself, Mr. Lugar,
			 Ms. Stabenow, Mr. Domenici, Mr.
			 Levin, Mr. Brown,
			 Mr. Ensign, Ms.
			 Cantwell, and Mrs. Lincoln)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		To congratulate the X PRIZE Foundation for
		  their efforts to inspire a new generation of viable, super-efficient vehicles
		  that could help break the addiction of the United States to oil and stem the
		  effects of climate change through the Automotive X PRIZE
		  competition.
	
	
		Whereas the United States is heavily dependent on foreign
			 sources of oil that are concentrated in tumultuous countries and
			 regions;
		Whereas the national security and economic prosperity of
			 the United States demand that the United States moves toward a sustainable
			 energy future;
		Whereas the ability of foreign governments to assert great
			 control over oil production allows unfriendly regimes to use energy exports as
			 leverage against the United States and allies of the United States;
		Whereas continued reliance on the use of greenhouse gas
			 intensive-fuel may have significant economic and political impacts as the
			 effects of global climate change take hold;
		Whereas the transportation sector is heavily dependent on
			 oil, which makes the people of the United States vulnerable to oil price
			 fluctuation and is a major source of greenhouse gas emissions;
		Whereas many promising technologies exist that could lead
			 to a breakthrough vehicle that will meet the need for sustainable
			 transportation;
		Whereas breakthroughs are often achieved by the free
			 market fueling the entrepreneurial spirit of inventors and investors;
		Whereas the Automotive X PRIZE is a private, independent,
			 technology-neutral competition being developed by the X PRIZE Foundation to
			 inspire a new generation of viable, super-efficient vehicles that could help
			 break the addiction of the United States to oil and stem the effects of climate
			 change; and
		Whereas the Automotive X PRIZE will award a multi-million
			 dollar purse to teams that can design, build, and demonstrate
			 production-capable vehicles that achieve 100 miles per gallon of fuel or an
			 equivalent: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that the Senate—
			(1)commends the
			 leadership of the X PRIZE Foundation for their efforts to inspire a new
			 generation of viable, super-efficient vehicles that could help break the
			 addiction of the United States to oil and stem the effects of climate change
			 through the Automotive X PRIZE competition;
			(2)congratulates the
			 X PRIZE Foundation on the innovation and vision of the Foundation to bring
			 together some of the finest minds in government, nongovernment, institutions of
			 higher education, and industry to advise and participate in the Automotive X
			 PRIZE competition; and
			(3)applauds the
			 ongoing commitment of the X PRIZE Foundation for encouraging solutions to some
			 of greatest challenges facing humanity, as exemplified in the Automotive X
			 PRIZE.
			
